     Case 6:21-cv-00003 Document 2-5 Filed on 01/22/21 in TXSD Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           VICTORIA DIVISION




STATE OF TEXAS,

              Plaintiff,                         Civ. Action No. ___________

v.

The UNITED STATES OF AMERICA;
DAVID PEKOSKE, Acting Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner
of U.S. Customs and Border Protection, in
his official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official
capacity; U.S. IMMIGRATION AND
CUSTOMS         ENFORCEMENT;           TRACY
RENAUD, Senior Official Performing the
Duties of the Director of the U.S. Citizenship
and Immigration Services, in her official
capacity;     U.S.    CITIZENSHIP        AND
IMMIGRATION SERVICES,

              Defendants.




                                EXHIBIT E
     Case 6:21-cv-00003 Document 2-5 Filed on 01/22/21 in TXSD Page 2 of 5




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,                      )
                                             )
                    Plaintiffs,              )
                                             )
v.                                           )     Civil Action No.
                                             )
UNITED STATES OF AMERICA, et al.,            )
                                             )
                    Defendants               )


                    DECLARATION OF LEONARDO R. LOPEZ

      My name is Leonardo R. Lopez, and I am over the age of 18 and fully competent

in all respects to make this declaration. I have personal knowledge and expertise of

the matters herein stated.

       1.    I am the Associate Commissioner for School Finance/Chief School

Finance Officer at the Texas Education Agency ("TEA"). I have worked for TEA in

this capacity since June 2016, having previously served as the Executive Director of

Finance for the Austin Independent School District ("AISD") for four years. Prior to

my time at AISD, I served for ten years in a variety of roles for TEA, including six

years as the Foundation School Program Operations Manager for the TEA's State

Funding Division.

      2.    In my current position, I oversee TEA's school finance operations,

including the administration of the Foundation School Program and analysis and




                                         1
Case 6:21-cv-00003 Document 2-5 Filed on 01/22/21 in TXSD Page 3 of 5
Case 6:21-cv-00003 Document 2-5 Filed on 01/22/21 in TXSD Page 4 of 5
Case 6:21-cv-00003 Document 2-5 Filed on 01/22/21 in TXSD Page 5 of 5
